Name: 94/927/EC: Commission Decision of 22 December 1994 on the adoption of the Community programme for structural assistance in the fisheries and aquaculture sector and the processing and marketing of its products in Belgium (Objective 5a outside Objective 1 regions - the period 1994 to 1999) (Only the Dutch and French texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  European construction;  fisheries;  EU finance
 Date Published: 1994-12-31

 Avis juridique important|31994D092794/927/EC: Commission Decision of 22 December 1994 on the adoption of the Community programme for structural assistance in the fisheries and aquaculture sector and the processing and marketing of its products in Belgium (Objective 5a outside Objective 1 regions - the period 1994 to 1999) (Only the Dutch and French texts are authentic) Official Journal L 364 , 31/12/1994 P. 0045 - 0047COMMISSION DECISION of 22 December 1994 on the adoption of the Community programme for structural assistance in the fisheries and aquaculture sector and the processing and marketing of its products in Belgium (Objective 5a outside Objective 1 regions - the period 1994 to 1999) (Only the Dutch and French texts are authentic) (94/927/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3699/93 of 21 December 1993 laying down the criteria and arrangements regarding Community structural assistance in the fisheries and aquaculture sector and the processing and marketing of its products (1), and in particular Article 4 (2) thereof, Whereas the Government of Belgium submitted to the Commission on 31 March 1994 the single programming document referred to in Article 3 of Regulation (EC) No 3699/93; Whereas the single programming document includes a description of the priorities selected and the applications for assistance from the financial instrument for fisheries guidance (FIFG), as well as an indication of the planned use of the assistance available from the European Investment Bank (EIB) and the other financial instruments in implementing the Community programme concerning the fisheries and aquaculture sector and the processing and marketing of its products, hereinafter referred to as 'the sector'; Whereas certain areas of Belgium are eligible for structural assistance under Objective 1 as defined in Article 8 of Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (2), as amended by Regulation (EEC) No 2081/93 (3); whereas structural assistance for measures in these areas will be covered by a general programme for Objective 1; Whereas a separate decision on the Community programme for structural measures has to be taken for those regions that are not covered by Objective 1; Whereas, in accordance with Article 3 of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (4), as amended by Regulation (EEC) No 2082/93 (5), the Commission is responsible for ensuring, within the framework of the partnership, coordination and consistency between assistance from the funds and assistance provided by the EIB and the other financial instruments, including the assistance of the European Coal and Steel Community (ECSC) and the other actions for structural purposes; Whereas the EIB has been involved in the drawing-up of the Community programme in accordance with the provisions of Article 8 (1) of Regulation (EEC) No 4253/88, applicable by analogy in the establishment of the single programming document; whereas the EIB has declared itself prepared to contribute to the implementation of this document on the basis of the forecast loan packages shown in this Decision and in conformity with its statutory provisions; Whereas the second paragraph of Article 2 of Commission Regulation (EEC) No 1866/90 of 2 July 1990 on arrangements for using the ecu for the purpose of the budgetary management of the Structural Funds (6), as last amended by Regulation (EC) No 2745/94 (7), stipulates that in the Commission decisions approving a single programming document, the Community assistance available for the entire period and the annual breakdown thereof shall be set out in ecus at current prices for the year in which each decision is taken and shall be subject to indexation; whereas this annual breakdown must be compatible with the progressive increase in the commitment appropriations shown in Annex II to Regulation (EEC) No 2052/88; whereas indexation is based on a single rate per year, corresponding to the rates applied annually to budget appropriations on the basis of the mechanism for the technical adjustment of the financial perspectives; Whereas Article 1 of Council Regulation (EEC) No 2080/93 of 20 July 1993 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the financial instrument for fisheries guidance (8), defines the measures for which the FIFG may provide financial support; whereas Regulation (EC) No 3699/93 defines the criteria and arrangements regarding Community structural assistance in the sector; Whereas the Community programme has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88; Whereas the Community programme satisfies the conditions and includes the information required by Article 14 of Regulation (EEC) No 4253/88; whereas the aid application satisfies the conditions required by Article 33 (2) of Regulation (EEC) 4253/88; Whereas Article 1 of the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities (9), as last amended by Regulation (ECSC, EEC, Euratom) No 2730/94 (10), states that the legal commitments entered into for measures extending over more than one financial year must contain a time limit for implementation which must be specified to the recipient in the due form when the aid is granted; Whereas pursuant to Article 9 of Regulation (EEC) No 2080/93, aid applications presented before 1 January 1994 that have been examined and approved after this date shall be taken into account in the present Community programme; Whereas all the other conditions laid down for the grant of aid from the FIFG have been complied with; Whereas the measures contained in this Decision are consistent with the opinion of the Standing Management Committee of Fisheries Structures, HAS ADOPTED THIS DECISION: Article 1 The Community programme for structural assistance in the fisheries and aquaculture sector and the processing and marketing of its products in Belgium under Objective 5a, excluding Objective 1 areas, covering the period 1 January 1994 to 31 December 1999, is hereby approved. Article 2 The Community programme includes the following essential information: (a) a statement of the main priorities for joint action, their specific quantified objectives, an appraisal of their expected impact and their consistency with economic, social and regional policies in Belgium; the main priorities are: - adjustment of fishing effort and reorientation of fishing activities, - renewal and modernization of the fishing fleet, - aquaculture, - enclosed seawater areas, - fishing port facilities, - product processing and marketing, - product promotion, - other measures (studies, technical assistance, etc.); (b) the assistance from the FIFG as referred to in Articles 3 and 4; (c) the detailed provisions for implementing the single programming document comprising: - the procedures for monitoring and evaluation, - the financial implementation provisions, - the rules for compliance with community policies; (d) the procedures for verifying additionality and an initial evaluation of the latter. Article 3 The assistance from the FIFG granted to this Community programme amounts to a maximum of ECU 24,50 million at 1994 prices. The expenditure actually incurred is eligible for assistance under FIFG from 1 January 1994. The procedure for granting this financial assistance, including the financial contribution from the FIFG to the various priorities and measures which this present Community programme comprises, is set out in the financing plan. The national financial contribution as indicated in the financing plan may be met in part by Community loans from the European Investment Bank and other types of loan. Article 4 For the purpose of indexation, the annual breakdown of the global maximum allocation foreseen for the as assistance from the FIFG is as follows: "ECU million (1994 prices) "" ID="1">1994> ID="2">4,08"> ID="1">1995> ID="2">4,08"> ID="1">1996> ID="2">4,08"> ID="1">1997> ID="2">4,08"> ID="1">1998> ID="2">4,09"> ID="1">1999> ID="2">4,09"> ID="1">Total > ID="2">24,50"> Article 5 The budgetary commitment for the first instalment under FIFG amounts to ECU 4,08 million. This commitment includes all actions approved in 1994 under Council Regulations (EEC) No 4028/86 (11) and EEC No 4042/89 (12). Commitment of subsequent instalments will be based on the financing plan for the single programming document and the progress achieved in its implementation. Article 6 The procedure for the grant of the assistance may be amended subsequently, subject to the availability of funds and the budgetary rules, in the light of adjustments decided on in accordance with the procedure laid down in Article 25 (5) of Regulation (EEC) No 4253/88. Article 7 The Community aid shall cover expenditure on operations under the present Community programme which, in the Member State concerned, is the subject of legally binding commitments and for which the requisite finance has been specifically allocated not later than 31 December 1999. The final date for taking account of expenditure on these measures is 31 December 2001. Article 8 The single programming document shall be implemented in accordance with Community law, and in particular Articles 6, 30, 48, 52 and 59 of the Treaty and the Community Directives on the coordination of procedures for the award of contracts. Article 9 This Decision is addresses to the Kingdom of Belgium. Done at Brussels, 22 December 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 346, 31. 12. 1984, p. 1.(2) OJ No L 185, 15. 7. 1988, p. 9.(3) OJ No L 193, 31. 7. 1993, p. 5.(4) OJ No L 374, 31. 12. 1988, p. 1.(5) OJ No L 193, 31. 7. 1993, p. 20.(6) OJ No L 170, 3. 7. 1990, p. 36.(7) OJ No L 290, 11. 11. 1994, p. 4.(8) OJ No L 193, 31. 7. 1993, p. 1.(9) OJ No L 356, 31. 12. 1977, p. 1.(10) OJ No L 293, 12. 11. 1994, p. 7.(11) OJ No L 376, 31. 12. 1986, p. 7.(12) OJ No L 388, 30. 12. 1989, p. 1.